  Case 3:17-cv-01362 Document 835 Filed 08/06/20 Page 1 of 5 PageID #: 16875




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


 THE CITY OF HUNTINGTON,
      Plaintiff,

 v.                                                    CIVIL ACTION NO. 3:17-01362

 AMERISOURCEBERGEN
 DRUG CORPORATION, et al.,
      Defendants.



CABELL COUNTY COMMISSION,
         Plaintiff,

 v.                                                    CIVIL ACTION NO. 3:17-01665

 AMERISOURCEBERGEN
 DRUG CORPORATION, et al.,
      Defendants.


            STIPULATION BETWEEN DEFENDANT CARDINAL HEALTH
           AND PLAINTIFFS CABELL COUNTY & CITY OF HUNTINGTON

       Comes now Defendant Cardinal Health, Inc. (Cardinal Health), and Plaintiffs Cabell

County Commission (County) and City of Huntington (City) (collectively, CT2 Plaintiffs),

having met and conferred regarding certain discovery and evidentiary issues the resolution of

which required coordination with the MDL PEC and leadership from the WV MLP (19-C-9000).

Counsel for the County represents that he has authority to bind the MDL PEC and speak on

behalf of the WV MLP. Based on mutual promises and conditions, Cardinal Health and the CT2

Plaintiffs enter into the following stipulation:




                                                   1
  Case 3:17-cv-01362 Document 835 Filed 08/06/20 Page 2 of 5 PageID #: 16876




          1.       The CT2 Plaintiffs will not call George Barrett or Linden Barber to testify in the

CT2 trial. Cardinal Health retains the right to call Mr. Barrett or Mr. Barber in the defense case

in the CT2 trial.

          2.       The WV MLP Plaintiffs will not seek to depose George Barrett or call him to

testify at a future trial in that matter. Cardinal Health retains the right to call Mr. Barrett in the

defense case in a future WV MLP trial.

          3.       The CT2 Plaintiffs will not take any further fact depositions of Cardinal Health

witnesses in connection with CT2. The CT2 Plaintiffs will withdraw their Rule 30(b)(6) notice

to Cardinal Health and inform the Court the motion to enforce that notice is moot as to Cardinal

Health.

          4.       Cardinal Health agrees to bring Todd Cameron and Michael Mone to the CT2

trial to testify live, in person, during Plaintiffs’ case-in-chief, if requested. Proper and sufficient

notice will be given. The parties agree to continue monitoring the relevant COVID-19 health

directives and will address safety issues as they evolve. If the COVID-19 health situation makes

live testimony impractical because of health circumstances, Cardinal Health and CT2 Plaintiffs

will confer about the same and other mechanisms for live testimony, including livestream. This

agreement in no way limits CT2 Plaintiff’s right to subpoena other Cardinal Health witnesses to

appear at trial.

          5.       The CT2 Plaintiffs, the MDL PEC, and the WV MLP Plaintiffs will not seek to

depose or re-depose Todd Cameron or Michael Mone until after the resolution of CT2.

          6.       Cardinal Health and the CT2 Plaintiffs will begin a process for reviewing the

authenticity and foundation for Cardinal Health-produced documents that Plaintiffs identify

between now and trial. The Plaintiffs have expressed a desire to, as much as possible, negate the



                                                    2
  Case 3:17-cv-01362 Document 835 Filed 08/06/20 Page 3 of 5 PageID #: 16877




need for Plaintiffs to bring multiple Cardinal Health witnesses to trial for the sole purpose of

authenticating and establishing the proper foundation for use of the identified documents at trial.

The parties will work in good faith to address specific issues relating to authenticity and

foundation between now and trial. Plaintiffs will be provided an opportunity to cure all

unresolved issues relating to authenticity and foundation, including the ability to depose and/or

call a custodial witness at trial. Cardinal Health reserves its right to object to the admissibility of

all such documents, including Federal Rules of Evidence 401, 402, 403, and hearsay. The same

agreement shall apply to the WV MLP.


Dated: August 5, 2020

                                               Respectfully submitted,

                                               Cardinal Health, Inc.
                                               By Counsel:

                                               /s/ Steven R. Ruby
                                               Steven R. Ruby (WVSB #10752)
                                               Raymond S. Franks II (WVSB #6523)
                                               CAREY DOUGLAS KESSLER & RUBY PLLC
                                               707 Virginia St., E., Ste. 901
                                               Charleston, West Virginia 25301
                                               Telephone: (304) 345-1234
                                               Facsimile: (304) 342-1105

                                               /s/ Enu Mainigi
                                               Enu Mainigi
                                               F. Lane Heard III
                                               Ashley W. Hardin
                                               WILLIAMS & CONNOLLY LLP
                                               725 Twelfth Street NW
                                               Washington, DC 20005
                                               Tel: (202) 434-5000
                                               Fax: (202) 434-5029
                                               emainigi@wc.com
                                               lheard @wc.com
                                               ahardin@wc.com



                                                   3
Case 3:17-cv-01362 Document 835 Filed 08/06/20 Page 4 of 5 PageID #: 16878




                                  Plaintiffs

                                  /s/ Paul T. Farrell, Jr.
                                  Paul T. Farrell, Jr.
                                  Farrell Law
                                  P.O. Box 1180
                                  Huntington, WV 25714-1180




                                     4
  Case 3:17-cv-01362 Document 835 Filed 08/06/20 Page 5 of 5 PageID #: 16879




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 6, 2020, the foregoing Stipulation Between Defendant

Cardinal Health and Plaintiffs Cabell County & City of Huntington was filed using the Court’s

CM/ECF system, which will serve notification of such filing on all counsel of record.



                                                /s/ Raymond S. Franks II
                                                Raymond S. Franks II (WVSB #6523)
